Citation Nr: 1548943	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-28 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for right lung cancer with status-post pneumonectomy and residual obstructive lung disease for the period prior to November 12, 2014.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and J.G.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty for almost 25 years from December 1963 to August 31, 1988, prior to his retirement.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  That decision, in relevant part, granted entitlement to service connection for the disability on appeal and assigned a non-compensable rating, effective May 20, 2009.  

In its September 2014 remand, the Board ordered that a new examination be performed.  As a result of that examination, the Appeals Management Center (AMC), awarded the Veteran a 100 percent rating, effective the date of the examination, November 12, 2014.  Accordingly, the Board has recharacterized the issue on appeal, as shown on the title page.  

In October 2012, the Veteran testified before the Board at the RO in Roanoke, Virginia.  A transcript of the hearing is associated with the claims file.  In December 2012, the Veteran submitted additional medical records and waived RO consideration of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2014 remand, the Board requested that outstanding VA treatment records from November 2012 to the present be obtained.  The records obtained show that the Veteran has had outpatient oxygen therapy since 2013.  However, these records are unclear as to whether such therapy, which appears to only be used at night, is used to treat the Veteran's respiratory disability or his obstructive sleep apnea.  

In January 2013, a sleep medicine note stated that the Veteran had moderate obstructive sleep apnea with a component of central sleep apnea.  It noted that the Veteran currently used oxygen therapy at home, and recommended supplemental oxygen if he could not tolerate CPAP therapy.  A February 2013 sleep medicine note stated that the Veteran had trouble using CPAP and that supplemental oxygen was used for the remainder of the study.  It recommended that the Veteran continue to use supplemental oxygen.  However, February 2013 and April 2014 records concerning oxygen set up were written by a respiratory therapist, as was a pulmonary oxygen assessment from March 2014.  The latter noted that the Veteran did not meet the criteria for daytime oxygen.  There was no mention of sleep apnea.  A May 2014 sleep clinic note for the Veteran's sleep apnea management noted that the Veteran cannot tolerate CPAP and uses supplemental oxygen at night.

The Veteran is not service connected for sleep apnea.  Therefore, remand is necessary for an opinion as to whether the oxygen therapy noted in the above records is used to treat his service connected right lung cancer with status-post pneumonectomy and residual obstructive lung disease, or his non-service connected sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's VA claims file to the examiner who performed the November 2014 VA examination (or another qualified examiner, if that same examiner is unavailable).  The examiner should be requested to review the claims file, including the November 2014 examination report, and provide an addendum that addresses the following:

Is the outpatient oxygen therapy noted in the above records required to treat service connected right lung cancer with status-post pneumonectomy and residual obstructive lung disease, or non-service connected sleep apnea?  

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the reviewing examiner cannot provide a requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

2.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




